Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00870-CV

                                 Frank HERRERA Jr.,
                                       Appellant

                                            v.

               TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18829
                         Honorable Dick Alcala, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant is indigent; no costs are taxed in this appeal.

      SIGNED July 8, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice